IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW JONES,                                §
                                                  §   No. 73, 2020
         Plaintiff Below, Appellant,              §
                                                  §   Court Below—Superior Court
         v.                                       §   of the State of Delaware
                                                  §
    DR. JOSE CAPIRO,                              §   C.A. No. K19C-11-048
                                                  §
         Defendant Below, Appellee.               §


                               Submitted: August 14, 2020
                               Decided: September 1, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                           ORDER

       After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s decision dated February 7, 2020. The appellant, Matthew Jones, has filed

numerous lawsuits that have been dismissed as frivolous and abusive of the judicial

process by both state and federal courts.1 We warn Jones that if he continues to file



1
 E.g., Jones v. Hay, K19-C-11-029 NEP (Del. Super. Ct. Nov. 25, 2019), aff’d 2020 WL 4530293
(Del. Aug. 4, 2020); Jones v. Hay, K19-C-10-044 NEP (Del. Super. Ct. Nov. 25, 2019); Jones v.
Kalkstein, 2019 WL 6310055 (Del. Super. Ct. Nov. 21, 2019), aff’d, 2020 WL 3096749 (Del. June
10, 2020); Jones v. Del. State Police, 2019 WL 6170847 (Del. Super. Ct. Nov. 19, 2019); Jones v.
Howard, 2018 WL 6039974 (D. Del. Nov. 19, 2018), aff’d, 779 Fed. Appx. 151 (3d Cir. Oct. 8,
2019); Jones v. Christiana Hosp., C.A. No. 17C-08-273 JAP (Del. Super. Ct. Aug. 28, 2017), aff’d,
2018 WL 1376934 (Del. Mar. 16, 2018); Jones v. Dover Behavioral Health Sys., 2017 WL
3493118 (Del. Super. Ct. Aug. 9, 2017), aff’d, 2018 WL 1376933 (Del. Mar. 16, 2018). See also
frivolous and vexatious lawsuits and appeals, he will be enjoined from filing appeals

in this Court without leave of the Court.2

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                   BY THE COURT:

                                                   /s/ Collins J. Seitz, Jr.
                                                        Chief Justice




Corrected Answering Br., No. 73, 2020, Docket Entry No. 16, at 13-14 n.57 (Del.) (filed July 16,
2020) (citing additional cases).
2
  See 10 Del. C. § 8803(e). Briefing in this appeal was already completed when this Court issued
a similar warning in Jones v. Hay, 2020 WL 4530293 (Del. Aug. 4, 2020).
                                               2